DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 6,122,027).
	As to claim 1, Ogawa discloses in figure 8, a display panel, comprising an array substrate, which comprises: a base substrate 101; a reflective layer 102a-102c on a surface of the base substrate; a plurality of reflective color films 103a-103c distributed at intervals in an array mode on a surface of the reflective layer opposite from the base substrate; wherein the plurality of reflective color films are configured to enable a light being reflected by the reflective layer and then passing through one of the plurality of reflective color films to have a color.
	As to claim 7, Ogawa discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ogawa further discloses in column 59, lines 63-65 that the reflective layer 102 comprises aluminum.
As to claim 16, Ogawa discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ogawa further discloses a reflective liquid crystal display apparatus comprising the display panel shown in figure 8.
	As to claim 17, Ogawa discloses in figure 8, fabricating a display panel comprising: forming an array substrate 101 and a cover plate 108 opposite the array substrate; cell assembling the array substrate and the cover plate; and forming a polarizer 111 on a surface of the cover plate opposite from the array substrate, wherein forming the array substrate comprises: forming a reflective layer 102a-102c on a surface of the base substrate 101 facing the cover plate; and forming a layer of a plurality of reflective color films 103a-103c on a surface of the reflective layer opposite from the base substrate, the reflective color films being distributed at intervals in an array mode on a surface of the reflective layer opposite the substrate; wherein the plurality of reflective color films are configured to enable a light reflected by the reflective layer and passing through the reflective color films to have one of preset colors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 6,122,027) as applied to claim 1 above, and in view of Kikkawa et al. (US 6,879,359).
	Ogawa discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ogawa further discloses in figure 8, a plurality of circuit structures 137a-137c, and a first electrode 105a-105c, wherein the plurality of circuit structures 137a-137c is arranged in a same layer as the plurality of reflective color films 103a-103c.  Ogawa does not disclose a planarization layer, wherein the first electrode is on a surface of the planarization layer opposite from the base substrate and the planarization layer is on a surface of the plurality of reflective color films and the circuit structures opposite from the base substrate.  Kikkawa discloses in figure 1, a planarization layer 32, wherein the first electrode 31 is on a surface of the planarization layer opposite from the base substrate 21 and the planarization layer is on a surface of the plurality of reflective color films 30 and the circuit structures (thin film transistors) opposite from the base substrate.  Kikkawa teaches in column 5, lines 29-38 that the planarization layer 32 prevents impurities from the color filter 30 from being mixed into the liquid crystal layer 33.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa by providing a planarization layer as disclosed by Kikkawa in order to prevent impurities from the color filter from being mixed into the liquid crystal layer.
Claim 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 6,122,027) as applied to claims 1 and 17 above, and in view of Zhong (US 2015/0192828).
As to claim 14, Ogawa discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose the claimed structure of the cover plate.  Zhong discloses in figure 3, a conventional cover plate structure that does not require a color filter therein.  Zhong discloses in figure 3, a cover plate 30 comprising: a transparent substrate 31; a black matrix 32 on a surface of the transparent substrate facing the array substrate 20; a second planarization layer 37, wherein the second planarization layer and the black matrix are arranged in a same layer; and a second electrode 36 on a surface of the black matrix and the second planarization layer facing the array substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa by providing the cover plate disclosed by Zhong because conventional structures were known to be cost effective and reliable.
As to claim 15, Ogawa in view of Zhong discloses all of the elements of the claimed invention discussed above regarding claim 14.  Zhong further discloses in figure 3, spacers 33 on a surface of the second electrode 36 facing the liquid crystal layer 40.
As to claim 18, Ogawa discloses all of the elements of the claimed invention discussed above regarding claim 17, but does not disclose forming a cover plate having the claimed structure.  Zhong discloses in figure 3, a conventional cover plate structure that does not require a color filter therein.  Zhong discloses in figure 3, forming a cover plate 30 comprising: forming a black matrix 32 and a second planarization layer 37, which are arranged in a same layer, on a transparent substrate 31; forming a second electrode 36 on a surface of the black matrix and the second planarization layer facing 
As to claim 19, Ogawa in view of Zhong discloses all of the elements of the claimed invention discussed above regarding claim 18.  Zhong further discloses in figure 3, forming spacers 33 on a surface of the second electrode 36 facing the liquid crystal layer 40.
Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 2, wherein each of the plurality of reflective color films comprises: an aluminum oxide layer on the surface of the reflective layer opposite from the base substrate; and a metal plasma nanostructure on a surface of the aluminum oxide layer opposite from the base substrate.  Claims 3-6 and 8-12 are objected to by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871